By the Court,

Marcy, J.
The facts of this case differ s omewhat from those in Spencer v. Tilden, (5 Cowen, 144;) but the difference is not so great, (viewing it to be a loan as that was,) as to call for the application of a principle of law different from the one which controlled that case.
There was perhaps more certainty in this case that the property to be returned at the end of four years would be worth that advanced, with the addition of seven per cent, per annum to its value, than there was in the case of Spencer v. Tilden; but there was a contingency, (a remote one, it is true,) that the whole might be lost. There is great difficulty in laying down rules as to what shall constitute usury in the loan of specific articles of personal property of fluctuating value. It was stated by way of illustration in the opinion delivered in Hamlin v. Fitch, (Kirb. Conn. R. 260,) that the loan of one hundred bushels of salt in 1783, when it was two dollars a bushel, for two hundred bushels to be given therefor at the end of one year, when it might well be two thirds less in value, would not have been a usurious contract. In the case of Holmes v. Wetmore, (5 Cowen, 149, note,) it was decided by this court that a contract to deliver twenty sheep of as good quality at the end of three years for ten ewes was not usurious. It 'is very desirable to discourage unconscionable bargains and deprive the extortions of the anticipated fruits of their unjust and oppressive dealings; but while indulging a solicitude to do this, great caution should be observed to avoid establishing rules of law which may restrict or interrupt the ordinary business intercourse of common life. I do not think we ought to pronounce the contract in this case usurious.
It is said this is not a contract for the loan, but for the use or hire of the property, as by the terms of the contract, the *682identical property was to be returned; that the law makes a distinction between a loan and the hiring of a specific article, to be returned after it has served a particular purpose; and that in the latter case, no question of usury can arise. It is not necessary that we should give an opinion on this view of the subject, being satisfied that the contract, taken as a loan and distinguished from a hiring for a specific purpose and then to be returned, is not usurious.
Judgment affirmed.